Title: To Alexander Hamilton from Charles Hyde, 29 April 1800
From: Hyde, Charles
To: Hamilton, Alexander


          
            Sir,
            Philadelphia 29th. April 1800.
          
          I have had the honor to receive your Letter dated the 11th. Instant, and Should have answered it the moment I Recd. it, if it had been in my power, but Sir, I was then confined to my bed, by a Severe fever of which I have not yet recovered—I am this moment very ill, and hardly able to write a word—
          On my march from the Natchez to this place Sir, I experienced a great deal of Severe sickness, and arrived here in a very debilitated State—fevers & Dysentary having almost destroyed my constitution, and since my arrival here Sir, I have not enjoyed good health a day. I have been attended during the winter by Doctor Strong, whose efforts to cure me, have several times been baffled by the Stubborness of my complaints—
          Anxious to accomplish the Settlement of my public accounts, the object of my coming here, I employed myself in arranging them from time to time when my health would admit, until Doctor Strong advised me to cease altogether until I got well;  and assured me if I did not, that I never would recover my health. Experience taught me the truth of what he advised, and induced me to a compliance
          During those three months past, the Rhumatism in all my limbs, & ague and fever together, have prevented me from doing any duty. I have not been able to walk out of my Room for a great part of the time, and am now almost Reduced to a Skelleton—These sir, are the true causes why I have not completed the duty I came here upon, and I am persuaded you will be Satisfied with them.
          I reply not a word Sir, to the Pay master Generals communications to you, only that they ex-cited great Surprise in me, and left me to doubt of his motives. The enclosed Certificate from my Physician, will I am sure, compleatly Satisfy you, that I have not unnecessarily neglected any duty to myself, or to the Public Service. Being really unable to answer your Letter the moment I had the honor to receive it Sir, I desired Cadet Brooks of the Artillery to apologise to you for me, and a few days afterwards, I requested the same favour of Capt. Claiborne of the 1: Regt. of Infantry, both Gentlemen assured me they would do it. But Since their departure from this City, I have received a duplicate of your first letter, requiring the Reasons why I had not done it. My want of health and inability to answer it, will I trust, appear plain to you when this comes to your hand. I have been too long in Service Sir, not to know that it is my duty to answer Letters from my Superiors immediately, and do assure you, it is a duty I cheerfully and with great pleasure perform.
          I believe I am Recovering my health fast, and will relieve your patience Sir, by declaring that, I will not loose a moment in bringing the Settlement of my accounts to a conclusion, So soon as I can do it without injury to my constitution.
          and have the Honor to be with great Respect and esteem, Sir, Your most Obedt. Huml. Servt.
          
            Charles Hyde Capt. & 
            late Pay Mr. 1. Regt. Infy.
          
          His Excellency The Commander in Chief.
        